Exhibit 10.12

MIDAS, INC.

SEVERANCE PLAN

FOR

FULL TIME SALARIED (EXEMPT)

AND HOURLY (NON-EXEMPT)

EMPLOYEES

Amended: Effective November 11, 2008

Summary Plan Description



--------------------------------------------------------------------------------

HIGHLIGHTS

This Summary Plan Description (this “Document”) describes the Midas, Inc.
Severance Plan for Full Time Salaried (Exempt) and Hourly (Non-Exempt) Employees
(the “Plan”).

The Plan applies to certain full-time employees of Midas, Inc., and any of its
affiliated entities (collectively, the “Company”) and provides a broad range of
severance and related benefits. Some of these benefits are highlighted below,
and all are described in more detail in this Document which follows.

 

•  

Severance Pay. You may receive severance pay if you sign, submit and do not
revoke a severance agreement within 45 days of your termination date, as defined
below. Severance pay is available on the same pay periods on which you were
previously paid. See Sections 3 and 4.

 

•  

Career Transition Services. If you are entitled to severance benefits, you may
qualify for career transition assistance, as described in Section 5.

 

•  

Health, Dental, and Basic Life Insurance. The Company will continue to provide
medical, dental, and basic life insurance, so long as you are entitled to
receive severance payments. After severance payments cease, COBRA continuation
coverage for health care benefits is available, and group life insurance can be
converted to an individual policy without providing proof of insurability. See
Sections 6 and 7.

Plan Name and Type

The name of the severance plan is the Midas, Inc. Severance Plan for Full Time
Salaried (Exempt) and Hourly (Non-Exempt) Employees. The Plan is considered a
welfare plan under the Employee Retirement Income Security Act of 1974, as
amended (ERISA). This Document is to serve as both the plan document and the
summary plan description.

The Plan supersedes and voids any other plan, policy or program previously
maintained by the Company. The effective date of the Plan is May 1, 2005.

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1:    ELIGIBILITY AND PARTICIPATION    1 SECTION 2:    SEVERANCE
BENEFITS OVERVIEW    3 SECTION 3:    SEPARATION AGREEMENT    3 SECTION 4:   
SEVERANCE PAY    4 SECTION 5:    CAREER TRANSITION SERVICES    6 SECTION 6:   
HEALTH AND DENTAL CONTINUATION    6 SECTION 7:    LIFE INSURANCE    7 SECTION 8:
   EFFECT ON OTHER BENEFITS    7 SECTION 9:    OTHER PLAN INFORMATION    7

 

ii



--------------------------------------------------------------------------------

SECTION 1: ELIGIBILITY AND PARTICIPATION

In order to participate in the Plan, you must meet the eligibility and
participation requirements described below and not be excluded for the reasons
hereinafter described.

ELIGIBILITY

Except as described below, the Plan makes severance benefits available only to
full-time salaried (exempt) and hourly (non-exempt) employees who the Company,
in its sole discretion, determines are eligible for such benefits. Eligible
employees under the Plan must, at a minimum, be individuals who:

 

•  

are involuntarily terminated from active employment due to shut down of
facilities, sale of all or part of a business (where the acquiring or purchasing
company does not offer continued employment), or job elimination (where the
employee has not been offered a comparable job with the Company);

 

•  

are not covered by a collective bargaining agreement, unless such agreement
provides for participation in this severance program;

 

•  

are not entitled to severance or similar benefits under any other program or
arrangement sponsored or funded by the Company other than severance payments
made exclusively upon a severance in connection with a change in control of the
Company;

 

•  

have not engaged in activities that would have been grounds for termination for
cause; and

 

•  

remain at work until the separation date established by the Company or other
mutually agreed date.

Employees who are terminated by reason of death, disability, retirement,
discharge for cause, sale of all or part of a business (where the acquiring or
purchasing company offers continued employment), failure to return to work
following a leave of absence, temporary layoff, or for any other reason not
specified in the above paragraphs, shall not be considered eligible for
severance pay. Temporary layoffs generally include layoffs of one year or less.

An individual is ineligible to participate in the Plan if he or she is a leased
employee, an independent contractor, or any other individual who provides
services to the Company and who is not treated as an employee by the Company,
even if a court, administrative agency, or other entity determines that you are
a common-law employee.

An employee is ineligible to participate in the Plan, if he or she is terminated
for unacceptable performance or for a violation of any Company policies, as
determined by the Company in its sole discretion.

 

1



--------------------------------------------------------------------------------

An employee is ineligible if the Company offers him or her a position with the
Company that the Company determines to be a position comparable to the position
the employee held before the Company eliminated the employee’s prior position.

An employee is ineligible if the employee has not returned all Company property
in his or her possession or control and settled satisfactorily all expenses owed
to the Company no later than 60 days after involuntary separation.

All employees that work at one or more company-owned and operated shop(s) are
ineligible to participate in the Plan.

The Company may, in its sole discretion, offer an eligible employee greater or
less severance pay and benefits than the pay and benefits provided for under the
express terms of the Plan.

The Plan Administrator, in its sole and complete discretion, shall determine
whether an employee meets the Plan’s eligibility criteria and whether the
employee meets any of the conditions for ineligibility. Benefits under the Plan
will be paid only if the Plan Administrator decides, in its sole discretion,
that the employee is entitled to them.

You are required to return to the Company, any severance pay that was paid out
to you by mistake of fact, law, or contrary to the terms of the Plan. No verbal
or written representation contrary to the express terms of the Plan is binding
on any person or entity. The Plan does not confer employment rights on any
person. Unlawful or unenforceable provisions may be severed from the Plan with
the remaining provisions continuing in full force and effect.

PARTICIPATION

If you are eligible to participate in the Plan, you will receive a letter signed
by an authorized Company official stating:

 

•  

that your employment has been terminated involuntarily, and

 

•  

that you are entitled to elect the severance benefits described in this Document
by entering into a severance agreement within 45 days of your termination date,
as defined below.

In addition, the letter will state the date your employment ends (referred to in
this Document as your “termination date”). Issuance of this letter and signing
the severance agreement are conditions to participation. Only eligible
individuals who receive such a letter and sign the severance agreement and
general release within 45 days of their termination date may participate in the
Plan. Otherwise eligible participants who the Company determines have engaged in
activities that would have been grounds for termination for cause will forfeit
all rights under the Plan.

 

2



--------------------------------------------------------------------------------

SECTION 2: SEVERANCE BENEFITS OVERVIEW

Severance benefits are available under the Plan to employees who meet the
eligibility and participation requirements, and elect to receive such benefits
by entering into a severance agreement.

 

•  

Requirements: You must meet the eligibility and participation requirements in
Section 1. In addition, you must sign, submit and not revoke your severance
agreement within 45 days of your termination date, as described in Section 3.

 

•  

Benefits: Benefits include severance pay, and continuation of health, dental and
life insurance benefits under the Midas Group Benefits Plan.

After the end of the Company provided benefit continuation period, you may be
eligible for COBRA continuation health coverage and group life insurance
conversion.

Each benefit mentioned above is described in detail in Sections 4 through 7 of
this Document, which occasionally references other documents. If you need a copy
of any of the documents referenced or have any questions about your benefits,
contact your Human Resources Representative.

SECTION 3: SEPARATION AGREEMENT

To receive severance benefits you must sign, submit and not revoke the
confidential separation agreement and release of all claims document (referred
to as a “separation agreement” in this Document) within 45 days of your
termination date, which confirms your rights under the Plan and provides the
Company certain protections authorized by law.

You may wish to consult with an attorney prior to signing the separation
agreement. The employee bears the cost of any attorney fees. The document should
be signed and returned for signature by an authorized Company official. A
fully-executed copy will be returned to you for your files.

TIME FRAME FOR SIGNING

You may sign and return the separation agreement at any time within a minimum of
at least 21 and a maximum of 45 days of receipt, as described in the separation
agreement. Signed separation agreements should be returned to the Vice President
of Human Resources.

REVOCATION RIGHT

If you sign your separation agreement, you may revoke it in writing within seven
(7) calendar days after it is signed and returned. Revocations must also be
returned to the Vice President of Human Resources and are not effective unless
received within the seven (7) calendar day period. After seven (7) calendar
days, your separation agreement becomes irrevocable. Severance pay will begin
upon the 60th day after your termination date provided, however, that to the
extent your severance pay does not constitute “deferred compensation” for
purposes of Code Section 409A, such

 

3



--------------------------------------------------------------------------------

compensation shall commence once your release is executed and no longer subject
to revocation. If you revoke your separation agreement within the seven
(7) calendar day revocation period, you shall not be eligible for any pay or
benefits under the Plan.

SECTION 4: SEVERANCE PAY

Severance pay is paid at your base compensation rate on your regularly scheduled
paydays as in effect on your termination date, but in no event less frequently
than monthly. Base compensation does not include bonuses, overtime pay, shift
premium pay, incentive payments, commissions, fees or other premium payments or
automobile allowances.

Severance pay will be reduced by taxes, medical insurance contributions under
the Midas Group Benefit Plan, amounts owed to the Company, and any legally
required deductions. The amount of any payment provided under the Plan will be
reduced by any similar payment made by the Company required by any federal or
state law including but not limited to the Worker Adjustment and Retraining
Notification Act with respect to such termination of employment, and if you are
in inactive status, the amount of any short-term disability income benefits the
Company or a Company plan paid to you in the preceding twelve months. Severance
pay will be paid in the same manner as you were paid as an employee.

To be entitled to severance pay you must meet the eligibility and participation
requirements in Section 1, and you must sign, submit and not revoke your
separation agreement within 45 days of your termination date. If you meet these
requirements, you will be eligible for severance pay based upon:

 

(1) employment status; and

 

(2) full years of service from hire date with the Company (as calculated by the
Plan Administrator using only service that is identified as continuous and
uninterrupted employment as an employee of the Company).

Non-Exempt Employee

 

•  

One week for each full year of service

Minimum – 2 weeks

Maximum – 13 weeks

Exempt Employee (Other than Vice President, Senior Vice President, Executive
Vice President or President)

 

•  

Two weeks for each full year of service

Minimum – 4 weeks

Maximum – 26 weeks

 

4



--------------------------------------------------------------------------------

Exempt Employee (Vice President, Senior Vice President, Executive Vice President
or President)

 

•  

26 weeks (subject to the provisions of “Severance Compensation for Eligible
Officers upon Change in Control” below)

Severance Compensation for Eligible Officers upon Change in Control

In the event of a termination of your employment following a change of control
of the nature described in Section 4(b) of the Change in Control Agreement (as
defined below), and provided that you are an Eligible Officer (also as defined
below), you will be entitled to receive, in lieu of the 26 weeks of severance
pay described above, the severance compensation described in Section 4 of the
Change in Control Agreement, except that (A) under Subsection 4(b)(i) thereof,
you shall only be entitled to a lump-sum severance payment equal to one
(1) times your Adjusted Annual Compensation (as such term is defined in said
Subsection 4(b)(i)), and (B) under Subsections 4(b)(iii) and 4(b)(iv) thereof,
you shall only be entitled to twelve (12) months of continuing Employee Benefits
and Retirement Benefits (as such terms are defined in said Subsections 4(b)(iii)
and 4(b)(iv), respectively). In all other respects, the terms and conditions of
the Change in Control Agreement shall apply to the severance compensation
described in this paragraph (as if such terms and conditions are fully
incorporated into the Plan). For the avoidance of doubt, (i) the payments under
Subsection 4(b)(i) shall be made in a lump sum pursuant to the schedule provided
in Subsection 4(b)(ii) and (ii) a release will not be required to receive any
payments under this paragraph.

For purposes of the foregoing:

 

  (a) “Change in Control Agreement” shall be defined as the Company’s then most
recent form of Change in Control Agreement, as filed by the Company with the
Securities and Exchange Commission as an exhibit to its then most recent Annual
Report on Form 10-K; and

 

  (b) “Eligible Officer” shall be defined as an exempt employee who, on the date
of termination: (1) meets the eligibility and participation requirements in
Section 1 of this Summary Plan Description, (2) holds the title of Vice
President, Senior Vice President, Executive Vice President or President, and
(3) is not a party to a separate, written Change in Control Agreement with the
Company.

Severance pay (and severance compensation, as applicable) will begin upon the
60th day after your termination date provided, however, that to the extent your
severance pay does not constitute “deferred compensation” for purposes of Code
Section 409A, such compensation shall commence once your release is executed and
no longer subject to revocation. Depending on when you sign your severance
agreement, your payments may continue without interruption, or may temporarily
cease. If your payments are interrupted, you will receive a “catch up” payment
to make up for any missed payments once your separation agreement becomes
irrevocable. In addition, any benefits you would have been entitled to under the
Plan will be reinstated retroactively for the period covered by that payment.
Any payments shall be delayed for six months following your termination date if
so required by Section 409A of the

 

5



--------------------------------------------------------------------------------

Internal Revenue Code of 1986, and amended (the “Code”), with any amounts that
would have been paid during such six month period to be paid in a lump sum on
the day following the expiration of such six month period.

Except as may otherwise be provided in the Change in Control Agreement (if
applicable), your entitlement to severance benefits ends after you have received
all of your weeks of severance pay. If you receive any severance benefits to
which you are not entitled, you must return those benefits to the Company.

SECTION 5: CAREER TRANSITION SERVICES

Career transition services will be made available at the Company’s discretion to
certain participants entitled to severance benefits. Any benefits provided will
be arranged through the Vice President of Human Resources.

SECTION 6: HEALTH AND DENTAL CONTINUATION

If you receive severance pay, you will be entitled to continue the health and
dental benefits of the Midas Group Benefits Plan. The duration of your Company
provided health and dental benefits depend upon the length of time you receive
severance pay as described in Section 4. After the Company-provided continuation
of health and dental benefits ceases, you may be eligible to continue health and
dental benefits under COBRA. If you choose not to sign the separation agreement
authorizing your acceptance of the severance arrangements, a COBRA packet will
be mailed to your house address for your use to enroll in COBRA.

Contributions made by the Company and you for these benefits are the same as the
contributions for active employees and will continue to be made on a pre-tax
basis. Contributions and coverage will change if there are any changes made to
the health and/or dental benefits of the Midas Group Benefits Plan which impact
active employees. During the period you receive these benefits, you will
continue to have the same election change rights as active employees, including
annual enrollment and dependent status changes.

If your severance payments are interrupted, your health and dental benefits
under the Midas Group Benefits Plan will cease during this interruption. Your
benefits will be reinstated retroactively if severance payments begin again.

OPTIONAL COBRA COVERAGE

After severance ends, if you were paid severance, you will be mailed an
application for COBRA coverage from the COBRA administrator. If you elect COBRA
continuation coverage, you must pay the entire COBRA rate. You can get
additional information about continuation coverage by calling the COBRA
administrator. Your payments for continuation coverage must be made directly to
the COBRA administrator.

You will have 60 days after your severance ends to elect continuation coverage.
Generally, you will be able to continue your coverage for up to 18 months once
you enroll in COBRA. For full details on the current rules for COBRA
continuation coverage, please refer to the Midas Group Benefits Plan.

 

6



--------------------------------------------------------------------------------

SECTION 7: LIFE INSURANCE

Company provided basic life insurance on your life will continue while you are
entitled to severance pay. All other life insurance coverage will end on your
termination date.

When your severance pay ends, you are entitled to convert all or part of your
own life insurance to an individual policy without a medical examination. To
convert, you must send an application and the first quarterly premium to the
life insurance administrator within 31 days after your Company-provided life
insurance coverage terminates. To obtain an application, call the Human
Resources Department to get a Conversion of Group Term Life Insurance Form. You
should fill it out and return it to the address noted on the form. For
information on the premium rates for conversion coverage, call the life
insurance administrator. For full details on the current rules for conversion,
please refer to the section on life insurance in the Midas Group Benefits Plan.

SECTION 8: EFFECT ON OTHER BENEFITS

Please be advised that all other benefits (excluding health, dental, and basic
life insurance), including Disability Plans, Supplemental Life coverage, EAP,
and vision, will cease as of your termination date. These benefits are not
available to you while under severance. An employee may not contribute to their
401(k) plan from their severance pay during the severance period. The severance
pay or the severance period will not be included for benefit accrual purposes
under the defined benefit plan.

SECTION 9: OTHER PLAN INFORMATION

Name and Address of Employer

The Plan is sponsored by:

Midas, Inc.

1300 Arlington Heights Road

Itasca, Illinois 60143-1274

Employer and Plan Identification Number

The Internal Revenue Service has assigned the Company the following employer
identification number: 36-1265336. The ERISA plan number assigned to the Plan is
506.

Plan Administration

The Plan Administrator is the Vice President of Human Resources. Administration
of the entire Plan is the responsibility of the Plan Administrator. The Plan
Administrator may be contacted by phone at 630-438-3000 or in person through the
Human Resources Department at the following address:

 

Midas, Inc. 1300 Arlington Heights Road Itasca, Illinois 60143-1274 Attn:   
Plan Administrator

 

7



--------------------------------------------------------------------------------

Named Fiduciary

The Named Fiduciary is the Vice President of Human Resources

Fiscal Year of the Plan

The Plan and its records are kept on a plan-year basis. A plan year is the
12-month period beginning each January 1 and ending each December 31.

Agent for Service of Legal Process

Legal process can be served on the Plan by directing it to:

Midas, Inc.

1300 Arlington Heights Road

Itasca, Illinois 60143-1274

Attn:    Plan Administrator

Claims Procedure

Procedure for Filing a Claim. In order for you to present a valid claim, it must
be in writing on the appropriate claim form (or in such other manner acceptable
to the Plan Administrator) and delivered, along with any supporting comments,
documents, records and other information, to the Plan Administrator in person,
or by mail postage paid, to the address for the Plan Administrator provided in
this Summary Plan Description. Claims and appeals of denied claims may be
pursued by you or your authorized representative.

Initial Claim Review. The initial claim review will be conducted by the Plan
Administrator, who will consider the applicable terms and provisions of the Plan
and amendments to the Plan, information and evidence that is presented by you
and any other information it deems relevant. In reviewing the claim, the Plan
Administrator will also consider and be consistent with prior determinations of
claims from other claimants who were similarly situated and which have been
processed through the Plan’s claims and appeals procedures within the past 24
months.

Initial Benefit Determination. In the case of a claim, the Plan Administrator
will notify you of the Plan’s determination within a reasonable period of time,
but in any event within 90 days after receipt of the claim by the Plan
Administrator. The Plan Administrator may extend the period for making the
benefit determination by 90 days if it determines that such an extension is
necessary. You would be notified of this event.

 

8



--------------------------------------------------------------------------------

Manner and Content of Notification of Denied Claim. The Plan Administrator will
provide you with written or electronic notice of any denial, in accordance with
applicable Department of Labor regulations. The notification will set forth:

(a) the specific reason or reasons for the denial;

(b) reference to the specific provision(s) of the Plan on which the
determination is based;

(c) a description of any additional material or information necessary for you to
perfect the claim and an explanation of why such material or information is
necessary; and

(d) a description of the Plan’s review procedures and the time limits applicable
to such procedures.

Procedure for Filing a Review of a Denial. Any appeal of a denial by you must be
brought to the Plan Administrator within 60 days after receipt of the notice of
denial. Failure to appeal within such 60-day period will be deemed to be a
failure to exhaust all administrative remedies under the Plan. The appeal must
be in writing utilizing the appropriate form provided by the Plan Administrator
(or in such other manner acceptable to the Plan Administrator), provided,
however, that if the Plan Administrator does not provide the appropriate form,
no particular form is required to be utilized by you. The appeal must be filed
with the Plan Administrator at the address listed herein. You will have the
opportunity to submit written comments, documents, records and other information
relating to the claim.

Review Procedures for Denials.

(a) The Plan Administrator will provide a review that takes into account all
comments, documents, records and other information submitted by you without
regard to whether such information was submitted or considered in the initial
benefit determination.

(b) You will be provided, upon request and free of charge, reasonable access to
and copies of all relevant documents.

(c) The review procedure may not require more than two levels of appeals of a
denial.

Timing of Notification of Benefit Determination on Review. In the case of any
claim, the Plan Administrator will notify you within a reasonable period of
time, but in any event within 60 days after your request for review, unless the
Plan Administrator determines that special circumstances require an extension of
time for processing the review of the denial. If the Plan Administrator
determines that an extension is required, written notice will be furnished to
you prior to the end of the initial 60-day period indicating the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the determination on review, which in any event will be within
60 days from the end of the initial 60-day period. If such an extension is
necessary

 

9



--------------------------------------------------------------------------------

due to your failure to submit the information necessary to decide the claim, the
period in which the Plan Administrator is required to make a decision will be
suspended from the date on which the notification is sent to you until you
adequately respond to the request for additional information.

Manner and Content of Notification of Benefit Determination on Review. The Plan
Administrator will provide a written or electronic notice of the Plan’s benefit
determination on review, in accordance with applicable Department of Labor
regulations. The notification will set forth:

(a) The specific reason or reasons for the denial;

(b) Reference to the specific provision(s) of the Plan on which the
determination is based; and

(c) A statement that you are entitled to receive, upon request and free of
charge, reasonable access to and copies of all relevant documents.

Statute of Limitations. No cause of action may be brought by you after you have
received a final denial later than 180 days following the date of such final
denial.

Assignment of Benefits

As required by the terms of the Plan, benefits under the Plan may not be
assigned, transferred or pledged to a third party, for example, as security for
a loan or other debt.

Financing the Plan

The Company pays its cost for the Plan from its general assets. Benefits
payments are made on the authorization of the Plan Administrator in its sole
discretion.

The Plan Administrator has the absolute authority and sole discretion to
(i) interpret the terms of the Plan, including the Plan’s eligibility provisions
and its provisions relating to qualification for and payment of benefits, as
well as this Document, (ii) resolve ambiguities in the Plan or this Document,
(iii) adopt, amend, and rescind rules and regulations pertaining to its duties
under the Plan, and (iv) make all other determinations necessary or advisable
for the discharge of its duties under the Plan, including but not limited to
findings of facts.

The decisions of the Plan Administrator shall be final and binding on all
persons seeking benefits under the Plan. Benefits shall be paid under the Plan
only if the Plan Administrator, or its agent or delegate, in its sole
discretion, determines that you are entitled to them.

Plan Amendment and Termination

The Company, as Plan sponsor, reserves the right at its discretion to terminate,
amend, modify or reduce all or a portion of the benefits offered under the Plan
at any time. An eligible employee has no vested right to severance pay or
benefits under the

 

10



--------------------------------------------------------------------------------

Plan. Any amendment or termination will not affect the benefits of those who
have already been approved for payment. Benefits for others, however, may be
reduced or eliminated at any time. Upon final termination of the Plan, the plan
sponsor may make appropriate arrangements to wind up the affairs of the Plan.

Any such termination, amendment, modification or reduction of all or a portion
of the benefits offered under the Plan shall be made by a resolution adopted by
the Board of Directors of the Company or such other procedure as is authorized
by the Board. This may be done at any time and without notice.

Exceptions to the Plan may be made only by the CEO or the Vice President of
Human Resources.

Statement of ERISA Rights

The following statement is required by federal law and regulations. As a
participant in the Plan described in this Document, you are entitled to certain
rights and protections under ERISA. ERISA provides that all Plan participants
shall be entitled to:

 

•  

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all plan documents and copies of all
documents filed by the Plan with the U.S. Department of Labor, such as detailed
annual reports and Plan descriptions.

 

•  

Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.

 

•  

Receive a copy of a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

 

•  

Obtain a statement telling you whether you are eligible, under the Plan, to
receive a benefit and, if so, what your benefit would be. This statement must be
requested in writing and is not required to be given more than once a year. The
Plan must provide the statement free of charge.

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a benefit or exercising your rights under ERISA.

If your claim for a benefit is denied in whole or in part, you must receive a
written explanation of the reason for the denial. You have the right to have the
Plan Administrator review and reconsider your claim.

 

11



--------------------------------------------------------------------------------

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If it should happen that
plan fiduciaries misuse the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees.

If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these fees, for
example, if it finds your claim is frivolous. If you have any questions about
your Plan, you should contact the Plan Administrator. If you have any questions
about this statement or about your rights under ERISA, you should contact the
nearest Area Office of the Pension and Welfare Benefits Administration, U.S.
Department of Labor listed in your telephone directory or the Division of
Technical Assistance and Inquiries, Pension and Welfare Benefit Administration,
U.S. Department of Labor, 200 Constitution Ave., N.W., Washington, D.C. 20210.

 

12